NOTE:   This order is nonprecedential.

 Wniteb $>tates ~ourt of §ppeaIs
     for tbe jfeberaI ~irtuit

        MONDIS TECHNOLOGY LTD.,
             Plaintiff-Appellee,
                         v.
  HON HAl PRECISION INDUSTRY CO., LTD.,
ALSO KNOWN AS FOXCONN INNOLUX DISPLAY
CORP., LITE-ON TECHNOLOGY CORP., LITE-ON
TRADING USA, INC., TPV TECHNOLOGY, LTD.,
   INNOLUX CORP., AND CHIMEI INNOLUX
   CORPORATION, FORMERLY KNOWN AS
     INNOLUX DISPLAY CORPORATION,
                 Defendants,
                        AND

      TPV INTERNATIONAL (USA), INC.,
    TPV ELECTRONICS (FUJIAN) CO. LTD.,
       ENVISION PERIPHERALS INC.,
TOP VICTORY ELECTRONICS (FUJIAN) CO. LTD.,
AND TOP VICTORY ELECTRONICS (TAIWAN) CO.
                   LTD.,
            Defendants-Appellants.


                     2012-1208
MONDIS TECH v. HON HAl PRECISION                                 2

   Appeal from the United States District Court for the
Eastern District of Texas in consolidated case nos. 07-CV-
0565 and 08-CV-0478, Judge Rodney Gilstrap.


                      ON MOTION


                        ORDER
    Upon consideration of the unopposed motion to with-
draw the appendix filed with TPV International (USA),
Inc. et al.'s (TPV) motion for an injunction, and to substi-
tute an appendix for the motion for an injunction,
     IT Is ORDERED THAT:
    The motion is granted and the substituted appendix is
accepted for filing. The previous appendix to the motion
for an injunction will be discarded.

                                    FOR THE COURT
     NOV 3 J 2m2                   /s/ Jan Horbaly
        Date                       Jan Horbaly
                                   Clerk

cc: Jonathan D. Hacker, Esq.
    Martin J. Black, Esq.

s8                                                    FILeD
                                            u.s.THE FEDEr!J. r.lRCUITFOR
                                                 COURT OF APPEALS

                                                 NOV 30 ~Ull
                                                     JAN HORBAl.V
                                                        CLERK